The Chancellor :—The complainant is entitled to the costs of the hearing on the exceptions to the master’s report, all of which have been disallowed. He is also entitled to the costs of the reference, and of those exceptions to the answer which were allowed by the master. But the defendant is not entitled to costs on account of the exceptions which were disallowed by the master. If part of the exceptions to an answer are well taken, the defendant must submit to answer as to such exceptions, or he will not be allowed the costs of litigating the others before the master.